Citation Nr: 0207700	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  97-20 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date prior to June 9, 1976, 
for the grant of service connection for major depression.  

2.  Entitlement to an effective date prior to January 22, 
1979, for the grant of a 100 percent evaluation for major 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1945 to April 1946, and from May 1948 to March 1956.  This 
matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.   

2.  The veteran filed an application for service connection 
for a nervous disability on June 9, 1976.  VA hospitalization 
records show treatment on admission to a VA facility on June 
4, 1976, for reactive depression.  

3.  In November 1976, the RO granted service connection for 
reactive depression, effective June 9, 1976, the date of the 
veteran's claim.  

4.  Correspondence received by the RO on June 9, 1976, 
indicated that the veteran was seeking an increased rating 
for his service-connected reactive depression.  

5.  An increase in the veteran's disability was factually 
ascertainable on January 22, 1979, when VA outpatient 
treatment found the veteran to be functioning minimally.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 9, 
1976, for an award of service connection for a nervous 
disability have not been met.  38 U.S.C.A. §§ 5107, 5110 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.400 (2001).  

2.  The criteria for an effective date prior to January 29, 
1979, for the assignment of a 100 percent rating for service-
connected nervous disability are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §  3.400 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2001); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(b) which is 
effective August 29, 2001.  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2001).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claims, and finds that no 
further development is necessary as to these issues.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been notified of the laws and 
regulations regarding his claims, as well as the evidence 
necessary to support his claims in his statement of the case 
and several supplemental statements of the case.  In 
addition, he indicated that he desired a hearing in his July 
1997 substantive appeal.  In a November 1997 statement he 
withdrew that request.  

Thus, in light of the above, the Board concludes that the 
appellant has had proper notice regarding his claims.  There 
is no indication that there are additional documents that 
have not been obtained and would be pertinent to the present 
claims.  The appellant and his accredited representative have 
been accorded the opportunity to present evidence and 
argument in support of the claims.   

No reasonable possibility exists that any other assistance 
would aid in substantiating the claims and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2001).  

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1); 38 C.F.R. § 3.400(b)(2).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Accordingly, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that "evidence in a claimant's file which demonstrates 
that an increase in disability was 'ascertainable' up to one 
year prior to the claimant's submission of a 'claim' for VA 
compensation should be dispositive on the question of an 
effective date for any award that ensues."  Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA. 38 C.F.R. § 
3.1(r) (2001).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 
Vet. App. 196, 199 (1992).  Any communication indicating an 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought. See 38 C.F.R. § 3.155(a) (2001); Servello, 3 Vet. 
App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the Court's precedents and 
public policies underlying the statutory scheme).

Under 38 C.F.R. § 3.157(b)(1) (2001), an informal claim may 
consist of a VA report of examination or hospitalization, and 
the date of the examination or hospital admission will be 
accepted as the date of receipt of a claim if such a report 
relates to examination or treatment of a disability for which 
service connection has previously been established.  To 
determine when a claim was received, the Board must review 
all communications in the claims file that may be construed 
as an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

The record shows that on June 9, 1976, the veteran claimed 
service connection for a mental disability.  In November 
1976, the RO granted service connection for reactive 
depression, rated as 100 percent disabling from June 9, 1976 
under 38 C.F.R. § 4.29, and as 30 percent disabling from 
September 1, 1976.  This was based on a 1956 service 
separation examination report which showed a diagnosis of 
schizoid personality, chronic, neurotic depressive reaction, 
chronic, mild manifested by feelings of guilt.  The RO also 
reviewed a VA report of hospitalization dated from June 4, 
1976 to August 5, 1976, which showed depressive reaction.  It 
was noted that the veteran responded slowly to medication, 
and that by discharge, he was much brighter and hopeful, and 
planning to return to work.  

In June 1977, the veteran sought an increased evaluation for 
his service-connected mental disability.  The RO confirmed 
and continued the 30 percent evaluation, noting that the VA 
outpatient treatment records showed that in June 1977 he 
reported that he was feeling better.  The examiner noted that 
the veteran was alert and coherent, and the assessment was 
that he was functioning well.  The records showed that in 
July 1977, the veteran was found to be alert and coherent 
with some mild depression.  The assessment was that he was 
functioning adequately.  

The veteran was examined by VA in July 1978.  He reported 
being unemployed since March 1976.  It was noted that he was 
alert, well oriented and cooperative with an affect of 
depression.  He did not show evidences of a thought disorder 
or other signs of psychosis.  The finding was, chronic 
depressive reaction.  The RO continued the 30 percent 
evaluation in August 1978.  

In April 1979, the veteran requested an increased evaluation.  
VA outpatient treatment records show that in 1977, 1978, and 
1979, the veteran was seen for nervous complaints.  In June 
1978, it was noted that the veteran would be fully employable 
in 60 to 90 days.  Continued improvement was notes 
subsequently and in December 1978, it was noted that he was 
employed by the Post Office.  On January 22, 1979, it was 
noted that the veteran was functioning minimally.  In October 
1979, the RO continued the 30 percent evaluation.  The 30 
percent evaluation was continued in March 1981, January 1982, 
August 1982, and November 1983.  

In November 1996, the veteran requested an increased 
evaluation, and in February 1997, the RO granted a 70 percent 
evaluation, effective September 30, 1996.  In February 1997, 
the veteran submitted a claim of entitlement to a total 
disability rating based on unemployability.  In April 1997, 
the veteran disagreed with the effective date for his 70 
percent evaluation, stating that it should have been 
retroactive for 21 years.  In March 1998, the RO granted a 
100 percent disability rating for the veteran's mental 
disorder effective from September 30, 1996.  In April 2000, 
the RO found clear and unmistakable error in the prior rating 
actions of October 10, 1979, March 23, 1981, January 29, 
1982, August 9, 1982, and November 28, 1983.  The RO assigned 
a 100 percent evaluation effective from January 22, 1979.  

The record does not indicate that it is factually 
ascertainable that the veteran met the necessary criteria for 
a 100 percent evaluation prior to January 22, 1979, when the 
veteran was found to be functioning minimally.  The records 
prior to that time show that he was functioning well and able 
to handle employment, in fact the records show that in 
December 1978, he was employed by the Post Office.  Based on 
its review of the evidence, the Board must conclude that an 
earlier effective date is not warranted.  The 100 percent 
evaluation was assigned effective the date that the record 
shows entitlement arose.  No earlier date is warranted.  The 
veteran has not presented any medical evidence dated prior to 
that time which documents any increased symptomatology.  

As to the effective date for the grant of service connection, 
the veteran filed his claim for service connection on June 9, 
1976.  The record does not show that a claim for this 
disability was filed prior to that time.  The veteran did not 
submit a claim within one year of service discharge in March 
1956, thus the date of entitlement to service connection is 
the date of his claim or the date entitlement arose, 
whichever is later.  Here, the claim was received on June 9, 
1976, and entitlement arose on VA hospitalization beginning 
on June 4, 1976.  Thus, a dated prior to the date of claim, 
June 9, 1976, is not warranted for the grant of service 
connection.  


ORDER

An effective date prior to June 9, 1976, for the grant of 
service connection for major depression is denied.  

An effective date prior to January 22, 1979, for the grant of 
a 100 percent evaluation for major depression is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

